53 F.3d 346NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.
Kathleen A. FIELDS, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 95-3075.
United States Court of Appeals, Federal Circuit.
April 11, 1995.

Before NEWMAN, Circuit Judge, SKELTON, Senior Circuit Judge, and RADER, Circuit Judge.
PAULINE NEWMAN, Circuit Judge.


1
Kathleen A. Fields appeals the decision of the Merit Systems Protection Board, Docket No. SF0831940641-I-1, affirming the denial by the Office of Personnel Management of her application for a survivor annuity.


2
5 U.S.C. Sec. 8341 defines the widow as the surviving spouse who has been married to the annuitant for at least nine months, or is the mother of children of the annuitant, or if the death is accidental.  None of these conditions was met.  Thus the decision of the Board must be affirmed.